Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-15-00667-CR

                                          Walter FISK,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3772
                       Honorable Kevin M. O’Connell, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s judgments on Count I,
Count II, and Count III are AFFIRMED to the extent they adjudicate guilt on the three counts of
indecency with a child by contact, but the trial court’s judgments as to punishment are REVERSED
and the cause is REMANDED for a new sentencing hearing.

       SIGNED November 16, 2016.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice